UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6135


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ALBERT CHARLES BURGESS,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina,
at Asheville. Graham C. Mullen, Senior District Judge. (1:09-cr-00017-GCM-DLH-1)


Submitted: June 25, 2019                                          Decided: June 28, 2019


Before MOTZ, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Albert Charles Burgess, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Albert Charles Burgess, Jr., appeals the district court’s order denying his motion

for sanctions against the Government.       We have reviewed the record and find no

reversible error. The district court did not abuse its discretion in denying Burgess’

motion predicated on the Government’s alleged violations of Brady v. Maryland,

373 U.S. 83 (1967), and Giglio v. United States, 405 U.S. 150 (1972), because the

allegedly untimely disclosed evidence on which Burgess relied was not withheld in

violation of these decisions. Accordingly, we affirm the district court’s denial order.

United States v. Burgess, No. 1:09-cr-00017-GCM-DLH-1 (W.D.N.C. Jan. 7, 2019).

We deny Burgess’ motion to appoint counsel and dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2